Exhibit MODINE MANUFACTURING COMPANY RETIREMENT AGREEMENT THIS AGREEMENT is made and entered into by and between Modine Manufacturing Company, a Wisconsin corporation, having its principal place of business in Racine, Wisconsin (the "Company"), and David B. Rayburn of Racine, Wisconsin (the "Executive"). WHEREAS, the Company and Executive have entered into an employment agreement dated as of June 15, 2007 (the "Employment Agreement"); and WHEREAS, the Executive served as President and Chief Executive Officer of the Company; and WHEREAS, the Company and the Executive have discussed Executive's retirement from the Company and the terms and conditions that would be applicable thereto; and WHEREAS, the parties wish to enter into this Agreement to finalize all such terms and conditions; NOW, THEREFORE, in consideration of the Executive’s past service and of the mutual promises herein made and other good and valuable consideration, the parties agree as follows: 1.Retirement.The Executive has agreed to retire from all officer and director positions with the Company and its subsidiaries, and to retire as an employee of the Company, effective as of March 31, 2008 (the “Retirement Date”).The Company has accepted Executive's retirement.The Executive shall continue to receive his current base salary and all qualified and nonqualified pension and welfare benefits to which he is entitled as a full-time executive employee of the Company until the Retirement Date. 2.Special Retirement Benefit.In lieu of any other amounts payable under the Employment Agreement or under any other severance plan or program of the Company or its affiliates, the Company shall provide Executive with special retirement payments and benefits as set forth in the attached schedule (the “Special Retirement Benefit Schedule”) based upon a March 31, 2008 termination date (the “Special Retirement Benefit”).The benefits and payments set forth in the Special Retirement Benefit Schedule are further described in Sections 3 through 8 below.The Executive specifically waives and releases any claims under the Employment Agreement or any other severance plan or program of the Company or any of its affiliates. The Special Retirement Benefit shall not be taken into account under any other pension, savings or welfare benefit plan that bases benefits on compensation.The Special Retirement Benefit will be paid or provided to Executive at the times as specified in the Special Retirement Benefit Schedule, provided the Executive has not revoked this Agreement as provided in Section 11(d).If the Executive dies prior to receiving all of the Special Retirement Benefits, any unpaid payments will be made to the Executive’s estate. 3.Base
